Citation Nr: 1724299	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had no active duty periods. Rather, he served on active duty for training (ACDUTRA) in the Army National Guard from October 1987 to March 1988, which may qualify as active service; with subsequent service in the Army National Guard through 1991, and then in the Army Reserves through 1997. Service connection has been granted for tinnitus; therefore, he is a Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board at a hearing at the RO in April 2013; a hearing transcript is contained in the Virtual VA processing system.

The Board remanded this matter for further evidentiary development in November 2014 and August 2016.

As noted in the August 2016 Remand, the issue of entitlement to service connection for a left ear disorder has been raised by the record in in the October 2011 claim, March 2012 notice of disagreement, and April 2013 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. See 38 C.F.R. § 19.9(b) (2016). See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's previous remand instructions was not achieved. Hence, the current Remand is necessary to remedy this failure of compliance. Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).

A brief overview of the claim reflects that the Veteran underwent a left modified radical mastoidectomy in January 1978, prior to his enlistment in service in June 1987. At his June 1987 examination pursuant to his enlistment into the Army National Guard, the Veteran denied experiencing hearing loss, but did report a history of ear, nose, or throat trouble. It was noted in the Physician's Summary and Elaboration of all Pertinent Data that the Veteran had undergone a mastoidectomy at age fifteen. The clinical evaluation of the Veteran showed left ear impacted cerumen and left ear pure tone thresholds from the 500 to 4000 Hertz levels of 35, 25, 30, 30, and 45 decibels. The Veteran was shown to have a left ear hearing loss disability for VA purposes. See 38 C.F.R. § 3.385 (2016). Although he was assigned a profile of H2, this disability was determined to be not disqualifying after review of the 1978 records for his ear surgery, and he was accepted for enlistment. 

Testing in December 1987 showed left ear air conduction pure tone thresholds at 500 to 4000 Hertz levels of 25, 15, 20, 40, and 45 decibels (with 45 decibels at the 6000 Hertz level). The assessment was "basically mild conductive hearing loss" in the left ear, except at 1000 and 2000 Hertz where thresholds were normal. 

In a January 2012 medical opinion issued by VA otolaryngologist, K.J., M.D., Dr. J. determined that the Veteran's hearing loss did not progress beyond a natural progression during his period of service, to include as a result of his noise exposure in service. In reaching this conclusion, Dr. J. explained that a comparison of the Veteran's in-service audiograms did reveal some mild discrepancies which could represent normal variation within testing parameters. Dr. J., however, noted that the Veteran performed better on the December 1987 audiogram at some frequencies than in the earlier audiograms in June and October 1987. According to Dr. J., the Veteran's history of an ear infection, with his known history of audiologic disease, is consistent with a history of chronic mastoiditis that resulted in modified radical mastoidectomy. The remainder of the service treatment records confirm treatment for left ear problems from October to December 1987, which was diagnosed as chronic left otitis media status post left modified radical mastoidectomy. 

The Veteran underwent another VA audiological evaluation in January 2012, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 0, 10, 15, 25, and 25 respectively. For the left ear, auditory thresholds in the same frequencies were recorded as 45, 35, 25, 55, and 60. The Veteran was diagnosed as having sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies in the right ear, and mixed hearing loss in the left ear. When asked whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event in his military service, the examiner marked yes, and explained that the Veteran had exposure to small arms fire, and that there were significant shifts in thresholds for both ears. The examiner also determined that the Veteran's hearing loss pre-existed his service, and was aggravated beyond normal progression during his military service. In reaching this determination, the examiner gave no explanation, other than noting that the Veteran underwent a radical modified mastoidectomy in 1975, and his hearing was within normal limits in the right ear, while there was mild-moderate mixed hearing loss at the Veteran's entrance examination in 1987.

The AOJ requested another VA opinion due to the contradictory opinions, and the otolaryngologist's indication that she did not "believe" the Veteran's hearing loss was aggravated by service, which was not the proper standard of review. In the April 2012 report, a different audiologist stated that the January 2012 audiological test results reflected that the Veteran had normal hearing by bone conduction in the left ear, "which suggests that his cochlear hair cells are functioning within normal limits." The audiologist explained that information within the Veteran's service treatment records and claims file suggested he had undergone medical procedures on his left ear, usually associated with conductive (usually non-cochlear) hearing loss. According to the audiologist, hearing loss caused by exposure to either impulse sounds or continuous noise is usually due to damage to the structure of the cochlear hair cells. The audiologist further stated that since the Veteran shows normal hearing by bone conduction, "it is unlikely that he has cochlear, noise-induced hearing loss" and "[i]t is less likely as not that the veteran's hearing loss was aggravated beyond a normal rate of progression as a result of military noise exposure." 

The Board is unclear as to which portion of the January 2012 VA audiological evaluation provided the bone conduction hearing thresholds, because the only audiological findings depicted on examination were the air conduction hearing thresholds. Further, upon reviewing the clinical tests, the VA otolaryngologist observed no significant air bone gaps in the right ear, but did observe air bone gaps of 40 decibels at the frequencies 250, 500, 1000, 3000 and 4000 Hertz. 

In its November 2014 Remand, the Board requested an addendum opinion regarding the etiology of the Veteran's left ear hearing loss. The designated VA examiner was asked to determine whether the Veteran's preexisting left ear hearing loss was at least as likely as not aggravated by noise exposure or ear infections during a period of active service.

In the February 2015 VA medical opinion, the VA physician referenced the January 2012 VA medical report for a full review of the Veteran's claims file, and opined that the claimed left ear hearing loss, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. In reaching this decision, the VA physician noted that the minimal differences in the audiometric values obtained during the Veteran's active duty service were "within the normal test/re-test variability" and showed air conduction but not bone conduction. As such, "it is impossible to distinguish between sensorineural and conductive hearing loss." The VA physician also noted the audiograms performed in January 2012 and January 2014 displayed both the air and bone conduction results, and, upon reviewing these audiograms, the Veteran's bone line was within normal limits and symmetrical bilaterally, "indicating no evidence of sensorineural hearing loss" which is the type of loss expected from noise exposure. According to the VA physician, however, the Veteran did have moderate to severe hearing loss in the left ear, which is consistent with his pre-existing and chronic middle ear and mastoid disease. The VA physician opined that the Veteran's left hearing loss was aggravated beyond its natural progression by in-service noise exposure or infections.

In its August 2016 Remand, the Board found this opinion to be inadequate for a number of reasons. At that time, the claims file was absent any audiometric findings reflective of the bone conduction thresholds referenced by the April 2012 and February 2015 VA physicians, as well as the January 2014 audiogram referenced by the February 2015 VA physician. Secondly, the Board found the February 2015 opinion to be unclear, conflicting and contradictory in nature. The VA physician first opined that the pre-existing condition was not aggravated beyond its natural progression by an in-service event, injury or illness. In his rationale, he asserted in one statement that the January 2012 and January 2014 audiograms revealed the Veteran's bone line to be within normal limits and symmetrical bilaterally, reflecting no evidence of sensorineural hearing loss. In the next statement, the VA physician indicated that regardless of the bone conduction thresholds, the Veteran did have moderate to severe hearing loss in the left ear which was consistent with his pre-existing and chronic middle ear and mastoid disease. Then, he opined that the Veteran's left ear hearing loss was aggravated beyond its natural progression by in-service noise exposure or infections, directly contracting his earlier statement.

Consequently, the Board's remand instructions requested the examining otolaryngologist to address the conflicting statements made in the April 2012 and February 2015 medical opinions, and also provide what the Veteran's bone conduction hearing thresholds were at the January 2012 VA audiological evaluation. The Board further noted that all opinions expressed "must be supported by a rationale."

Following the August 2016 Remand, the AOJ obtained outstanding VA treatment records, including the January 2014 audiogram mentioned above. The AOJ also obtained Social Security Administration records and additional service personnel records, as requested in the previous Remand. Finally, the AOJ obtained an addendum opinion in April 2017. The examiners opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness." The examiners referenced an April 2014 VA opinion which stated "it is less likely as not that the Veteran's hearing loss was aggravated beyond a normal rate of progression as a result of noise exposure" and stated "Both ENT specialist and audiologist agrees with the above opinion fully."

This addendum opinion does not respond to the Board's remand instructions. Specifically, the opinion did not address the conflicting statements made in the April 2012 and February 2015 medical opinions. Next, the opinion did not provide what the Veteran's bone conduction hearing thresholds were at the January 2012 VA audiological evaluation. Additionally, although it appears that the examiners reviewed the claims file, the opinion contains no rationale whatsoever. Moreover, it states that the examiners agree with an April 2014 VA opinion, which does not appear in the Veteran's claims file. 

As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Stegall, supra. In light of the inadequate medical opinion, the Board finds that another medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to the same VA otolaryngologist who conducted the January 2012 VA examination, the VA otolaryngologist who issued the February 2015 VA opinion, or another VA otolaryngologist if those physicians are unavailable. The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination. The VA physician should review the Veteran's claims file, and particularly take note of the January 2012 VA examination report issued by Dr. K.J., the January 2012 VA audiological report, the April 2012 VA medical opinion, and the February 2015 VA medical opinion. 

The VA physician should address whether the Veteran's preexisting left ear hearing loss was aggravated (or underwent a permanent increase in severity) as a result of his in-service noise exposure or ear infections, and if so, state whether permanent increase in severity during service was due to the natural progress of the condition. In providing his or her opinion, the VA physician address any conflicting statements made in the April 2012 and February 2015 medical opinions, and also provide what the Veteran's bone conduction hearing thresholds were at the January 2012 VA audiological evaluation. (Active service includes the Veteran's initial ACDUTRA from June 1987 to March 1988, as well as any other verified periods of INACDUTRA due to noise exposure, or periods of ACD due to noise exposure, ear infections, or aggravation of hearing loss.)

All opinions expressed must be supported by a rationale. The examiner should consider the Veteran's lay reports, along with other pertinent evidence, including medical records during and after service. If the examiner chooses to reject the lay reports, a reason must be provided. If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, s/he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






